Dissenting Opinion by
Judge Mencer:
I respectfully dissent. My reason for doing so can be briefly stated.
The Supreme Court held in Scott v. Allegheny County Retirement Board, 439 Pa. 249, 266 A. 2d 644 (1970), that the Act of December 13, 1967, P. L. 722, §1, 16 P.S. §4716, did not have retroactive application. Consequently, I do not believe that making an artificial distinction between membership in the retirement system and eligibility to receive benefits from the retirement system should provide the retroactive application disallowed in Scott.
*269It is my conclusion that, if one is not eligible for benefits under a retirement system, he is not eligible for membership therein. You can’t have one without the other.
Judges Wilkinson and Blatt join in this dissent.